DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Applicant's arguments and amendments filed on 10/4/2021 have been acknowledged and entered.
Claims 1-10 are pending.  
Claims 3-8 and 10 have been withdrawn.
No claims have been amended.
No new claims have been added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al (JP2001123229A).
Regarding claims 1-2 and 9, 
Toda does not teach the exact ranges of Cr concentration of 0.01 to 0.25 mass% or less as in claim 1; 0.02 mass% or more and 0.20 mass% or less as in claim 2; or 0.15 mass% or more and 0.25 mass% or less as in claim 9 in the steel substrate or the Cr-depleted layer having a Cr concentration that is 0.70 times to 0.90 times a Cr concentration of the steel substrate.  
However, the Cr concentration of the steel plate (sheet) and the concentration ratio of Cr in the surface thickness (t) of Toda overlap the instant claimed ranges.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the Cr concentration of Toda of 0.08 – 0.5 wt.% Cr overlapping the instant claimed ranges of 0.01 to 0.25 mass% or less as in claim 1; 0.02 mass% or more and 0.20 mass% or less as in claim 2; or 0.15 mass% or more and 0.25 mass% or less as in claim 9 and a ratio of Cr concentration in thickness (t) to the Cr concentration in the center of the plate (sheet) of 0.9 or less overlapping the instant claimed range of Cr concentration that is 0.70 times to 0.90 times a Cr concentration of the steel substrate since the ranges overlap.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive.  Applicant argues that the Cr concentration referred to in Toda is that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784             

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784